Citation Nr: 0936083	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, claimed as 
schizophrenia and bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION


The Veteran served on active duty from June 1986 to June 1990 
and from January to April 1991.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This case was remanded by the Board in March 2009 for further 
development.  Regrettable, another remanded is needed and the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  Although this case was recently remanded, the Board 
finds that additional development is again required in order 
to satisfy VA's obligations under the VCAA.  

A review of the record reveals that there are outstanding 
post-service private treatment records.  Specifically, after 
the case was certified for appeal, the Veteran submitted 
authorizations and consents for treatment records not 
previously received and pertinent to both issues on appeal.  
This is an authorization and consent form for the records 
that the previous remand specifically addressed.  An attempt 
to obtain these records should be undertaken.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development; a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the VA Medical Center in Tampa and 
the Brevard Clinic for the period since 
June 2009. 

2.  Pursuant to the Veteran's 
authorizations and consents, request 
records from the following: 

*	Maria Keairness LCSW, 300 Garden 
of the Gods Road, Colorado 
Springs, Colorado 80907 for the 
period from January 1996 to 
December 1998; and,
*	Penrose - St. Francis Healthcare 
System, P.O. Box 7940, Colorado 
Springs, Colorado 80933-7940 for 
the period January 1997 to 
December 1998. 

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

